Citation Nr: 0429968	
Decision Date: 11/05/04    Archive Date: 11/10/04	

DOCKET NO.  03-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of head injury.   

2.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a decision of May 1997, the Board denied entitlement to 
service connection for the residuals of a head injury.  Since 
the time of that decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that such evidence was neither new nor material, and 
the current appeal ensued.  

This case was previously before the Board in October 2003, at 
which time it was remanded in order that the veteran might be 
afforded a hearing before a Veterans Law Judge.  That hearing 
having been conducted, the case is now returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  In a decision of May 1997, the Board denied entitlement 
to service connection for the residuals of head injury.  

2.  Evidence submitted since the time of the Board's May 1997 
decision is cumulative and/or redundant, and of a 
significance insufficient to raise a reasonable possibility 
of substantiating the veteran's current claim.  

3.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The decision of the Board in May 1997 denying the 
veteran's claim for service connection for the residuals of 
head injury is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002).  

2.  Evidence received since the time of the Board's May 1997 
decision denying entitlement to service connection for the 
residuals of head injury is neither new nor material, and is 
insufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
April and May 2002, and once again in July of that same year.  
More specifically, in letters of April 2002, the veteran was 
notified of what was needed to substantiate a claim for 
service connection and the need for new and material 
evidence, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence in his possession.  Additionally, letters of May and 
July 2002, provided the veteran with the opportunity to 
submit evidence, and notified him of what evidence the VA had 
secured and what evidence was still required to substantiate 
his claims.  The veteran was also provided with a Statement 
of the Case in March 2003 apprising him of VA actions in his 
case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer/Hearing Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
In that regard, the veteran offered testimony in support of 
his claims at a hearing before the undersigned Veterans Law 
Judge in April 2004.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, VA and private 
treatment records, and VA medical examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  


Factual Background

Service medical records, including a service separation 
examination of June 1970, are negative for history, 
complaints, or abnormal findings indicative of the presence 
of diabetes mellitus.  

VA medical examinations conducted in September 1980 and 
October 1983 were similarly negative for evidence of diabetes 
mellitus.  

VA records of hospitalization dated in May and June 1993 
showed no evidence of diabetes mellitus.  

Private medical records covering the period from June to 
August 1994 were negative for diabetes mellitus.  

In a private outpatient treatment record of November 1995, it 
was noted that the veteran was being followed for a slightly 
elevated glucose level.  The clinical assessment was 
asymptomatic diabetes mellitus.  

In a decision of May 1997, the Board denied entitlement to 
service connection for the residuals of head injury.  In so 
doing, the Board determined that the veteran's service 
medical records did not support his assertions of head 
trauma, either from an automobile accident or the use of 
pugil sticks in service.  Additionally noted was that there 
was no evidence of treatment for any loss of consciousness 
during active service.  While the veteran had reported 
episodes of seizure activity, these had been entirely 
subjective.  More specifically, there had been no witnesses 
to any such seizure activity, and no objective confirmation 
in the medical evidence by EEG or MRI.  Physical and 
laboratory testing for the residuals of head trauma, to 
include a seizure disorder and headaches, had been negative 
for such conditions.  In other words, medical evidence, 
including the veteran's service medical records, failed to 
show any current residual of head trauma, claimed to have 
occurred during the veteran's period of active military 
service.  Absent current residuals of head trauma, or any 
evidence of inservice trauma to the veteran's head, the Board 
denied entitlement to service connection for the residuals of 
head injury.  

In a statement received in September 1996, a private 
physician noted that the veteran was taking several 
medications that could induce seizures in patients without 
epilepsy.  However, multiple EEG studies, including a 24-hour 
ambulatory EEG, had been within normal limits.  

Also received in September 1996 were VA records covering the 
period from June 1990 to July 1991.  Those records showed 
treatment for a psychiatric disability, as well as for a 
seizure disorder.  

In correspondence from the Pennsylvania Department of Health 
dated in March 1997, it was noted that the veteran's records 
showed that he might have had a head injury in 1972, which 
made him ineligible for the Head Injury Program.  Also noted 
was that applicants with preexisting organic or degenerative 
brain disorders (i.e., preexisting seizures and psychiatric 
disorders) would not be considered for the Program.  Inasmuch 
as the veteran had these preexisting conditions, he wasn't 
eligible for the Head Injury Program.  

In correspondence of April 1997, a private physician noted 
that, with regard to the veteran's SPECT (single-photon 
emission computed tomography) studies, there did seem to be 
some relationship to an accident in the past.  However, these 
studies did not, in any way, indicate a surgical lesion.  
Rather, they simply implied that the veteran's brain was not 
functioning normally.  

An article from the fall 1997 issue of "Viewpoints," 
concerning brain injury was submitted in April 1998.  

Private medical records covering the period from July to 
September 1998 show treatment during that time for complaints 
of dizziness.  In correspondence of July 1998, the veteran's 
private physician indicated that, notwithstanding the 
veteran's many complaints, his otologic and neuro-otologic 
examinations had been normal.  Also noted was that the 
veteran had undergone a number of scans, including a brain 
SPECT scan, and an MRI, all of which were normal.  

In correspondence of September 1998, the same private 
physician who had provided the July 1998 statement noted that 
the veteran's vestibular testing had revealed evidence of 
both mixed and central findings, a very common pattern 
following head trauma.  

A VA examination in May 2002, scheduled for the purpose of 
evaluating the veteran's diabetes, noted a history of 
diabetes mellitus since 1994.  Also noted was that the 
veteran had a very complicated medical and surgical history.  
Reportedly, in the past, the veteran had suffered a CVA, with 
the result that his speech was sometimes slurred.  On 
physical examination, there was evidence of a mild CVA on the 
left.  Further examination revealed the presence of ataxia of 
both upper extremities, with motor weakness of the left knee 
extensors, as well as some motor weakness of the dorsal and 
plantar flexors of the left foot.  The pertinent diagnosis 
was insulin-dependent diabetes mellitus (Type II), status 
post cerebrovascular accident, with left hemiparesis, status 
post myocardial infarction.  

In correspondence of May 2002, the veteran's private 
physician wrote that, in his opinion, the veteran's 
complaints were primarily of a psychiatric nature.  
Reportedly, the veteran had undergone a "toxic exposure" 
while in the Marines, with resulting numerous body aches and 
pains.  A neurological examination at the time was within 
normal limits.  An MRI showed mild atrophy of the brain for 
the veteran's age, but was otherwise within normal limits.  
Apparently, the veteran had seen numerous doctors, including 
neurologists, neurosurgeons, internists, and psychiatrists, 
without ever receiving a firm diagnosis.  In the opinion of 
the veteran's private physician, his problems lay more in the 
"psychiatric realm than in the neurologic realm."  

Received in June 2002 were various private medical records 
covering the period from May 1996 to May 2002 showing 
treatment during that time for various disabilities, 
including psychiatric and balance problems.  At the time of a 
private neuropsychiatric evaluation in May 1996, it was noted 
that the veteran was unemployed secondary to a 
psychiatric/medical history dating back to 1980, which 
history included seizure activity, alleged side effects of 
medications, reports of toxic exposures, delusional thinking, 
psychotic episodes, and mood disturbance.  The pertinent 
diagnoses were somatization disorder; dysthymic disorder; 
rule out psychotic disorder, rule out personality disorder; 
and rule out seizure disorder.  In the opinion of the 
examiner, while the veteran had reportedly suffered two 
authentic grand mal seizures, since that time, there had been 
no EEG correlates suggestive of a seizure disorder.  Other 
records reveal the veteran reporting that in October 1989 he 
was exposed to a chemical, which ultimately resulted in him 
having a seizure, causing a head injury in April 1990. 

At the time of a private neurosurgical consultation in July 
1998, it was noted that the veteran was alert and well 
oriented, and that his speech and intellect were intact.  
Cranial nerve function for nerves II through VII was likewise 
intact, and motor function in the upper and lower 
extremities, including muscle power, bulk, tone, and 
coordination was normal.  Sensation to pinprick and light 
touch was intact, and deep tendon reflexes were 2+ and 
symmetrical.  Noted at the time of evaluation was that an MRI 
from 1994 was within normal limits.  

Private computerized axial tomography of the veteran's 
temporal bones and posterior fossa conducted in August 1998 
was within normal limits.  

In August 2002 private medical records covering the period 
from September 1998 to February 1999 were received, showing 
treatment during that time for complaints of dizziness.  

During the course of private outpatient treatment in October 
2002, the veteran gave a history of a fall in April 1990, at 
which time he reportedly sustained a closed head injury.  
According to the veteran, he had not been the same since the 
time of that incident.  The veteran complained of seizures, 
and additionally noted that he was an insulin-dependent 
diabetic.  The pertinent diagnoses were brain injury; seizure 
disorder; major depression; and insulin-dependent diabetes.  

In a Report of Contact dated in March 2003, it was noted 
that, with regard to the veteran's allegation that he had 
been exposed to herbicides while in Okinawa, there was 
nothing in the Department of Defense inventory regarding the 
use of Agent Orange in Japan with regard to use, testing, or 
disposal.  

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in April 2004, the veteran 
offered testimony regarding the nature and etiology of his 
claimed residuals of head injury and diabetes mellitus.  


Analysis

New and Material Evidence

The veteran in this case seeks service connection for, among 
other things, the residuals of an alleged inservice head 
injury.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served ninety (90) days or more during a period of 
war, and an organic disease of the nervous system, such as a 
seizure disorder, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 2002).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for the residuals of head injury was filed 
in April 2002, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to this claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2003); 
38 C.F.R. § 3.156.  In determining whether new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision 
in May 1997, it was determined that, based on a review of the 
entire evidence of record, the veteran did not suffer from 
residuals of a head injury incurred during his period of 
active military service.  In point of fact, based on a review 
of the evidence then available, it was not altogether clear 
that the veteran suffered from any residuals whatsoever of 
head trauma, either in service, or thereafter.  Absent 
evidence of chronic residuals of an inservice head injury, 
the Board denied entitlement to service connection.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence received since the time of the Board's May 1997 
decision, consisting of various VA and private treatment 
records and examination reports, as well as the veteran's 
hearing testimony, while in part "new" in the sense that it 
was not previously of record, is not "material."  In that 
regard, certain of the evidence submitted consists of various 
treatment records and reports which were a part of the file 
at the time of the Board's May 1997 decision denying 
entitlement to service connection for the residuals of head 
injury.  As such, such records are merely cumulative and/or 
redundant.  Other records, while "new" in the sense that they 
have recently been made a part of the veteran's file, serve 
only to show an ongoing history of or treatment for a seizure 
disorder, with no demonstrated nexus between that disability 
and any incident or incidents of the veteran's period of 
active military service.  In point of fact, certain of the 
recent evidence submitted would appear to indicate that the 
veteran suffers from a psychiatric, which is to say, 
somatoform disorder, and not organic residuals of a head 
injury.  Under the circumstances, and absent any demonstrated 
relationship between the veteran's alleged residuals of head 
injury and some incident of his period of active service, his 
request to reopen the claim for service connection for 
residuals of a head injury must be denied.  


Diabetes Mellitus

Service connection may be warranted where it is shown that 
the veteran suffers from a disease or injury which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served ninety (90) days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne; Type II diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea); chronic 
lymphocytic leukemia; or soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).  These diseases 
shall become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne, other acne 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.   38 C.F.R. 
§ 3.303(d) (2003).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of diabetes mellitus.  In fact, the earliest 
clinical indication of the possible presence of that 
disability is revealed by private treatment records dated in 
1995, almost 25 years following the veteran's discharge from 
service.  While on VA medical examination in May 2002, the 
veteran gave a history of diabetes mellitus since 1994, this 
would place the inception of the veteran's disability at a 
point in time no less than 24 years following his separation 
from service.  

The Board acknowledges that, at present, the veteran suffers 
from and receives treatment for diabetes mellitus.  However, 
at no time has it been indicated that the veteran's diabetes 
mellitus, first persuasively documented many years following 
service discharge, is in any way the result of or related to 
exposure to Agent Orange in the Republic of Vietnam.  In 
point of fact, the veteran, by his own admission, was never 
stationed in Vietnam, but rather spent his overseas service 
in Okinawa.  

The veteran argues that, while he was not in fact stationed 
in Vietnam, his military occupation involved the 
"decontamination" of numerous pieces of equipment which had, 
in fact, been contaminated with Agent Orange.  However, in a 
Report of Contact dated in March 2003, it was noted that 
there was nothing in the Department of Defense inventory 
regarding the use, testing, or disposal of Agent Orange in 
Japan, where the veteran was stationed.  Thus, the evidence 
does not establish that the veteran was exposed to herbicides 
such as Agent Orange during his active service.  In the 
absence of such exposure, presumptive service connection 
under 38 C.F.R. § 3.309(e) is not warranted.

The Board does not doubt the sincerity of the veteran's 
testimony offered in support of his claims for benefits.  
However, such testimony, in and of itself, does not provide a 
persuasive basis for a grant of the benefits sought in light 
of the evidence as a whole.  Absent evidence that the veteran 
was exposed to Agent Orange in service, that he was diagnosed 
with diabetes mellitus within one year following discharge 
from service, or that his current diabetes mellitus is 
related to service, his claim for service connection must be 
denied.  




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
the residuals of head injury, the appeal as to that issue is 
denied.  

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



